DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered. 

3.	Claims 1-3, 5-13, 15-22 are pending. 

Response to Arguments and Amendments
4.	Applicant’s arguments, see pages 2 and 3 on the remarks, filed 07/19/2021, with respect to the rejection(s) of claim(s) 1-3, 5-13, 15-22 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Steven G. Smith (US 7110745).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3, 5-13, 15-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the phrase "the user and the at least one user currently assigned to a same incident". Initially, it's unclear what period in time the term "currently" is referencing, as there was never two users assigned to the incident prior to this statement in the claim. 
The phrase is also indefinite because it's unclear how this clause modifies anything within claim 1. That is, it doesn’t appear to limit any of the claimed method steps.
Additionally, claim 1 recites multiple "such that" clauses.  Applicant is encouraged to recite positive, discrete limitations that constitute their invention, rather than reciting result-oriented language.  Result-oriented claiming is generally always indefinite and/or fails the written description requirement for claiming all the ways to achieve the result.   With specific regard to the second “such that” clause of claim 1, which recites “providing […] login credentials of the at least one other user to the one or more mobile devices assigned to the user, such that the at least one other user uses the login credentials to log into the subset of the one or more mobile devices”, the examiner finds a person of ordinary skill in the art would not understand how this “such that” limits the step of providing (which applicant is reminded should be an indented step of the claimed method), because it may merely be an intended result or use of the preceding act (providing the credential), or if it's a separate step in the claim.

Regarding claim 11:
 Claim 11 is directed to “a computing device” comprising “a communication unit and controller configured to: [perform various functions]”. Claim 11 then recites “wherein [] access [] is granted [] by providing, by the computing device or a dispatch computing device, login credentials []”.   It is unclear how this wherein clause limits any of the structure within claim 11.  If the wherein clause can be achieved exclusively by “a dispatch computing device”, then it would appear that this wherein clause does not limit any of the structure of the computing device.  

Dependent claims 2-3, 5-10, 12-13, 15-22 inherit the deficiency of their parent. Therefore, claims 3-10, 12-17, and 19-20 are rejected for the same reasons as claims 1 and 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-13, 15-22 are rejected under 35U.S.C 103 as being unpatentable over Teemu Savolainen (US 10445957), in view of Steven G. Smith (US 7110745),hereinafter Steven. 

	Regarding claim 1:
	Savolainen discloses receiving, at a computing device, a request to alter access authorization of one or more mobile devices assigned to a user (Fig.3, step 314 authorization received) an apparatus is provided that includes at least one processor and at least one memory including computer program code with the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least receive  receiving a request for temporary access to and control of the one or more smart objects (Savalainen, column 3, [lines 13-16]). Examiner interprets that an apparatus is computer device.
	Determining, at the computing device, that the user is incapacitated  determine that medical assistance is required based upon an indication of an emergency condition which may be provided by the user or by a device associated with the user, such as a medical monitoring device (Savalainen, column 5, [lines 60-65]). An individual is alone and is stricken with a medical emergency, the individual may be unable to unlock the front door and to turn on lights to allow a medical response service, such as a police department, the emergency response unit of a hospital or other emergency 
Determining, at the computing device, based on the user being incapacitated, a subset of the one or more mobile devices for which access authorization is to be altered to include at least one other user, the an indication of an emergency condition is received and, following receipt of the indication of the emergency condition, a request is then received for temporary access to and control of the one or more smart objects. Following receipt of the request for temporary access and in response to a determination that temporary access is authorized, the method includes proxying access commands to the one or more smart objects (Savalainen, Abstract, [lines 3-8]).
	And altering, at the computing device, the access authorization of the subset of the one or more mobile devices to include the at least one other user, such that the at least one other user is granted access to the subset of the one or more mobile devices to access and use the subset of the one or more mobile devices independently grant access and control of one or more smart objects to the emergency responders, even in an instance in which the user is unable to authorize control of the one or more smart objects due to, for example, the onset of the emergency condition (Savalainen, column 2, [lines 1-4]).
	However, Savolainen fails to disclose the user and the at least one other user currently assigned to a same incident; after the access authorization is altered, access to the subset of the one or more mobile devices is granted to the at least one other user by providing , by the computed device, or a dispatch computer device, login credentials of the at least one other user to the one or more mobile devices assigned to the user, such that the at least one other user uses the login credentials to log into the subset of the one or more mobile devices.
	Steven discloses the user and the at least one other user currently assigned to a same incident dispatched to field locations to provide services to customers, their supervisors are available in home offices to provide them with support, coordinate projects, and perform various office transactions (Steven, column 1, [lines 10-16]). Examiner interprets supervisor 410 working on the same project with technicians 460 (provide services to customerers) in Fig.4 is equivalent how the user and the at least one other user currently assigned to a same incident. 
receives a login request from supervisor 410. Preferably, the login request is received by MGI 240 as soon as a wireless communications session is established between MGI 240 and wireless device 420. Along with or as a part of the login request, the user ID of supervisor 420 is provided to MGI 240. Supervisor 420 can provide his user ID by speaking into wireless device 420 or by keying it in using the keypad of wireless device 42 (Steven, column 7, [lines 5-13]), and further Administrator Login. For administrator logins, the system displays the MGI Profile Interface login GUI to the administrator. During login, the system verifies user access to MGI Profile Interface Administration (Steven, column 11, [lines 20-25]). In Fig.1, the supervisor can login all the computer devices at maintenance center 150 under administrator logins is equivalent with the at least one other user uses the login credentials to log into the subset of the one or more mobile devices limitations in claim 1. It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Savolainen with that of Steven in order to controlling access to information and functionality normally accessible in a mobile device.

	Regarding claim 2:
	Savolainen and Steven disclose altering, at the computing device, the access authorization of two or more subsets of the one or more mobile devices, such that two or more other users are granted access to a respective subset of the two or more subsets of the one or more mobile devices the MGI Pilot is adapted to serve between about 50 and about 60 supervisors (Steven, column 8, [lines 17-19]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Savolainen with that of Steven in order to controlling access to information and functionality normally accessible in a mobile device.


	Savolainen and Steven disclose wherein the request to alter the access authorization of the one or more mobile devices assigned to the user is generated by one or more of: 3Appl. No. 15/921744 Reply to Office Action of May 21, 2021 a device of the one or more mobile devices assigned to the user; a communication device associated with the at least one other user; and a computing device different from the one or more mobile devices and the communication device the login request is received by MGI 240 as soon as a wireless communications session is established between MGI 240 and wireless device 420. Along with or as a part of the login request, the user ID of supervisor 420 is provided to MGI 240. Supervisor 420 can provide his user ID by speaking into wireless device 420 or by keying it in using the keypad of wireless device 42 (Steven, column 7, [lines 5-13]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Savolainen with that of Steven in order to controlling access to information and functionality normally accessible in a mobile device.

	Regarding claim 5:
	Savolainen and Steven disclose wherein altering the access authorization of the subset of the one or more mobile devices to include the at least one other user comprises one of: augmenting the access authorization of the subset of the one or more mobile devices to include both the user and the at least one other user; and fully transferring the access authorization of the subset of the one or more mobile devices from the user to the at least one other user the user may affirmatively provide the authorization, such as by providing an input via the interface system. See block 314. The authorization may be provided in various manners including via an electronic message. In some embodiments, however, the authorization request is provided via speech-based communications along with a notification send to the user once access has been granted (Savolainen, column 10, [lines 32-37]). 

	Regarding claim 6:
Savolainen and Steven disclose wherein the subset of the one or more mobile devices comprises one or more of: a portion of one device of the one or more mobile devices; an application at the one address the emergency condition in a timely manner,  "smart object" in this context should be understood to mean physical mobile devices or objects connected together and configured to communicate with one another using emerging technologies such as sensors, radio frequency identification (RFID), Bluetooth, near-field communications (NFC), wireless local area network (WLAN) or cellular communication techniques (Savolainen, column 5, [lines 5-15]). 

	Regarding claim 7:
Savolainen and Steven disclose transmitting, to a communication device associated with the at least one other user, at least one identifier of the subset of the one or more mobile devices to which the access authorization to the at least one other user has been granted Characteristic No. 5. The MGI platform enables each supervisor to perform one or more of the following tasks or transactions (Steven, column 8, [lines 40-46]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Savolainen with that of Steven in order to controlling access to information and functionality normally accessible in a mobile device.


	Regarding claim 8:
Savolainen and Steven disclose wherein the determining, based on the user being incapacitated, the subset of the one or more mobile devices for which the access authorization is to be altered to include the at least one other user, at least partially comprises: transmitting, to a resource management computing device, a request for the access authorization; and receiving, from the resource management computing device, approval for granting the access authorization for at least a portion of the subset of the one or more mobile devices when the transaction server receives the trans action request, the transaction server interacts with various resources in the office. The various resources can include, for example, various legacy systems, a company intranet, e-mail accounts, the Internet, and the like. After the transaction server has executed the transaction request, the transaction server provides feedback to the front-end voice server in response to the transaction request (Steven, column 2, [lines 19-26]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Savolainen with that of Steven in order to controlling access to information and functionality normally accessible in a mobile device.

Regarding claim 9:
Savolainen and Steven disclose when a contextual condition associated with at least one other user, does not meet an approval condition: denying the access authorization determine whether in the event of an emergency condition, which one the following which types of access is applicable, assuming that access is permitted upon satisfaction of the predefined conditions: 1) Silent 2) Notify or 3) Request, such as based upon information stored by the memory 204 that associates a respective type of access with each individual smart object. As defined herein, "Silent" type refers to access to smart objects, e.g., lights, upon request without authorization from the user and without notification the user (Savolainen, column 12, [lines 10-20]). 

Regarding claim 10:
Savolainen and Steven disclose determining, based on the user being incapacitated and a contextual condition associated with the at least one other user, a second subset of the one or more mobile devices for which the access authorization is not be altered; and excluding the second subset of the one or more mobile devices from the subset of the one or more mobile devices to which the at least one other user is granted access whether in the event of an emergency condition, which one the following which types of access is applicable, assuming that access is permitted upon satisfaction of the predefined conditions: 1) Silent 2) Notify or 3) Request, such as based upon information stored by the memory 204 that associates a respective type of access with each individual smart object. As defined herein, "Silent" type refers to access to smart objects, e.g., lights, upon request without authorization from the user and without notification the user (Savolainen, column 12, [lines 10-20]). 

Regarding claim 11:
Claim 11 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 12:
Claim 12 is rejected under the same reason set forth in rejection of claim 2.

Regarding claim 13:
Claim 13 is rejected under the same reason set forth in rejection of claim 3.

Regarding claim 15:
Claim 15 is rejected under the same reason set forth in rejection of claim 5.

Regarding claim 16:
Claim 16 is rejected under the same reason set forth in rejection of claim 6.

Regarding claim 17:
Claim 17 is rejected under the same reason set forth in rejection of claim 7.

Regarding claim 18:
Claim 13 is rejected under the same reason set forth in rejection of claim 8.

Regarding claim 19:
Claim 19 is rejected under the same reason set forth in rejection of claim 9.

Regarding claim 20:
Claim 20 is rejected under the same reason set forth in rejection of claim 20.


Savolainen and Steven disclose prior to altering, at the computing device, the access authorization of the subset of the one or more mobile devices to include the at least one other user, determining a role of the user and a respective role of the at least one other user, wherein altering the access authorization of the subset of the one or more mobile devices is based on whether the role of the user is relatively higher or lower than the respective role of the at least one other user, in an organizational hierarchy supervisor 410 is a user of the invention. Technicians 460 are members of a work force that is associated with Super visor 410. For example, supervisor 410 and technicians 460 may be employees of a telephone company. Technicians 460 are present at various field locations responding to service calls (Steven, column 6, [lines 24-30]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Savolainen with that of Steven in order to controlling access to information and functionality normally accessible in a mobile device.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.

/Jeffrey Nickerson/             Supervisory Patent Examiner, Art Unit 2432